739 N.W.2d 614 (2007)
Roger E. COLE, Personal Representative of the Estate of Laura Kinney, Deceased, Plaintiff-Appellee,
v.
William KEATING, M.D., Defendant-Appellant, and
Hillsdale Community Health Center, Defendant.
Docket No. 131275. COA No. 268688.
Supreme Court of Michigan.
October 17, 2007.
By order of September 26, 2006, the application for leave to appeal the April 18, 2006 order of the Court of Appeals was held in abeyance pending the decision in Washington v. Sinai Hospital of Greater Detroit (Docket No. 130641). On order of the Court, the case having been decided on June 27, 2007, 478 Mich. 412, 733 N.W.2d 755 (2007), the application is again considered and, it appearing to this Court that the case of Braverman v. Garden City Hospital (Docket Nos. 134445-134446) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.